Citation Nr: 0929018	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  99-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional left arm disability due to VA medical 
treatment in October 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 1999, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2003 and in February 2005, the Board remanded the 
claim for additional development.  As the requested 
development has been substantially complied with, no further 
action is needed to ensure compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a decision in April 2006, the Board denied the claim under 
38 U.S.C.A. § 1151 for additional left arm disability due to 
VA medical treatment in October 1998.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order, dated in December 
2007, the Court granted a Joint Motion to Remand of the 
parties, the VA Secretary and the Veteran, and remanded the 
case to the Board for readjudication consistent with the 
Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

In the Joint Motion, the parties agreed that the Board did 
not provide an adequate statement of reasons and bases as to 
why informed consent was not required under 38 C.F.R. 
§ 17.32.

Under 38 C.F.R. § 3.361(d)(1), informed consent may be 
expressed orally.  

Under 38 C.F.R. § 17.32(d), documentation of a signature 
informed consent is required for all diagnostic and 
therapeutic treatments or procedures to include injections of 
any substance into a joint space or body cavity. 

To comply with the Court's Order, the case is remanded for 
the following:

1. Request a statement from the Chief of 
Staff at the San Francisco VA Medical 
Center to the questions posed after the 
brief summary of the significant facts: 

VA records show that on October 8, 
1998, the Veteran was given an 
influenza vaccine intramuscularly at 
the left deltoid.  At that time, he 
denied an allergy to egg protein or 
egg by-products.  

On VA examination in July 2004, the 
assessment was left upper extremity 
weakness and numbness with onset 
about one month after a flu vaccine, 
which was more likely than not left 
brachial neuritis related to the flu 
vaccine in October 1998. 



Questions: 

a). In October 1998, did the protocol 
for administering the influenza 
vaccine intramuscularly require 
signature informed consent under 
38 C.F.R. § 17.32(d) (documentation 
of a signature informed consent is 
required for all diagnostic and 
therapeutic treatments or procedures 
to include injections of any 
substance into a joint space or body 
cavity)?  And, if so, please provide 
documentation from Veteran's health 
record.  

b). If a signature informed consent 
was not required under 38 C.F.R. 
§ 17.32(d) or other documentation of 
informed consent is not in the 
Veteran's health record, did the 
protocol for administering the 
influenza vaccine require oral 
consent as the Veteran did negatively 
reply to nurse's questions about 
allergy to egg protein or egg 
by-products?   

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

